PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Steenwyk, et al.
Application No. 16/737,673
Filed: January 08, 2020
Attorney Docket No. 2001.2027101   
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition pursuant to 37 CFR 1.137(a), filed June 17, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before May 02, 2022 as required in the Notice of Allowance and Fee(s) Due mailed January 31, 2022, which set a period for reply of three (3) months. Accordingly, the application became abandoned by operation of law on May 03, 2022. A courtesy Notice of Abandonment was mailed on May 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay. 

The “Fee Address Indication” form has been received and made of record. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls at (571) 272-1619. 


/JONYA SMALLS/Lead Paralegal Specialist, OPET